Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 1 of 9 PageID #: 604




                                                                                     c
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

  DEBORAH HORNSBY,                       CIVIL ACTION NO. 1:19-CV-01430
  Plaintiff

  VERSUS                                 JUDGE JOSEPH

  USAA CASUALTY INSURANCE                MAGISTRATE JUDGE PEREZ-MONTES
  CO.,
  Defendant


                             MEMORANDUM ORDER

       Before the Court is a Motion to Compel (ECF No. 42), filed by Plaintiff Deborah

 Hornsby (“Hornsby”). Hornsby seeks to compel complete discovery responses from

 Defendant USAA Casualty Insurance Company (“USAA”), as well as attorney’s fees

 and costs. ECF No. 42. USAA opposes. ECF No. 47.

       USAA agreed to produce its claims handling guidance subject to a protective

 order which has been revised and to which Hornsby agrees. Further, the parties agree

 the 24 blank pages marked as confidential were originally blank and not redacted.

 Thus, Hornsby’s Motion to Compel (ECF No. 42) is DENIED IN PART AS MOOT.

 Because Hornsby has not demonstrated a compelling need for either production or an

 in-camera inspection of the remaining redacted claims files, Hornsby’s Motion to

 Compel (ECF no. 42) is DENIED IN PART in substance. And given these rulings,

 Hornsby’s request for attorney’s fees and costs is also DENIED.
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 2 of 9 PageID #: 605




 I.    Background

       Hornsby filed suit against USAA, her uninsured motorist (“UM”) insurance

 carrier, in the Ninth Judicial District Court in Rapides Parish. ECF No. 1-1. She

 asserts a bad faith claim against USAA for their failure to timely pay or sufficiently

 tender funds under her UM policy provisions. ECF No. 1-1.

       USAA removed under this Court’s diversity jurisdiction. ECF No. 1. Hornsby

 propounded discovery to USAA on November 5, 2019. ECF No. 42-2 at 34-48. 1

 Hornsby asserts USAA provided incomplete responses on May 26, 2020. ECF No. 42-

 1 at 7. Hornsby argues USAA asserted that most of the documents were privileged

 and requested a Protective Order. Id. After the parties held a Rule 37 conference,

 USAA agreed to produce over 3,000 pages of documents, including any USAA

 considered “confidential.” Id. Hornsby asserts the production included multiple

 duplicates and several “blank” pages as they appear to be deleted or redacted, marked

 “USAA Confidential.” Id. USAA also withheld production of several documents or

 information and included a privilege log. Id., ECF No. 42-4 at 1-5.

       Through a second Rule 37 telephone conference, the parties reached a

 resolution regarding the documents marked as “confidential.” ECF No. 42-1 at 7.

 However, Hornsby asserts USAA refuses to produce the claim/injury evaluations it

 asserts are protected. Id. at 8. And Hornsby asserts the parties were unable to reach

 an agreement for production of the training guidelines and manuals which USAA

 asserts are protected as trade secrets. Id. Hornsby did not agree to the original


 1 On February 4, 2020, the undersigned granted Hornsby leave to propound interrogatories
 in excess of thirty-five. ECF No. 17.
                                            2
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 3 of 9 PageID #: 606




 proposed protective order (ECF No. 42-3) for production of the training guidelines

 and manuals. Id.

        Hornsby now moves to compel production of USAA’s injury evaluations

 regarding Hornsby’s UM and med pay claims, as well as USAA’s training manuals

 and guidelines.     ECF No. 42-1 at 23.        Hornsby seeks a ruling as to whether a

 protective order should be allowed.          Id. at 21. Hornsby also seeks reasonable

 attorney’s fees and costs. ECF No. 42-1 at 8. USAA responds that the remaining

 production is subject to attorney-client privilege or confidential work product. ECF

 No. 47 at 1.

        At a hearing before the Court, USAA agreed to produce its claims handling

 guidance 2 pursuant to a protective order. ECF No. 47 at 1, 47-1 at 1-8. USAA submits

 a proposed Protective Order (ECF No. 47-1), with Hornsby’s consent and stipulation.

 ECF No. 47-1. The parties also agree that 24 pages of “blank” documents produced

 are in fact blank and were not redacted. Thus, the remaining issue for disposition is

 whether the remaining claims file materials redacted as privileged or work product

 are discoverable.

 II.    Law and Analysis

        A.      Standards governing the Motion to Compel.

        Rule 26(b)(1) of the Federal Rules of Civil Procedure states:

        Unless otherwise limited by court order, the scope of discovery is as
        follows: Parties may obtain discovery regarding any non-privileged

 2 USAA refers to the claims guidance as Knowledge Delivery (“KD”) materials available
 through its online search tool. ECF No. 47 at 2-3. USAA agreed to produce the KD material
 prior to the filing of the motion to compel, subject to entry of a protective order. ECF No. 47-
 2 at 16.
                                                3
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 4 of 9 PageID #: 607




       matter that is relevant to any party's claim or defense and proportional
       to the needs of the case, considering the importance of the issues at stake
       in the action, the amount in controversy, the parties' relative access to
       relevant information, the parties' resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of
       the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be
       discoverable.

 Fed. R. Civ. P. 26(b)(1). A court must limit the frequency or extent of discovery if it

 determines that: “(i) the discovery sought is unreasonably cumulative or duplicative,

 or can be obtained from some other source that is more convenient, less burdensome,

 or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain

 the information by discovery in the action; or (iii) the proposed discovery is outside

 the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

       If a party fails to respond fully to discovery requests in the time allowed by the

 Federal Rules of Civil Procedure, the party seeking discovery may move to compel

 responses and for appropriate sanctions under Rule 37. An “evasive or incomplete

 disclosure, answer, or response must be treated as a failure to disclose, answer or

 respond.” Fed. R. Civ. P. 37(a)(4).

       “[A] court may, for good cause, issue an order to protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

 26(c)(1). Rule 26(c)’s “good cause” requirement indicates that the party seeking a

 protective order has the burden “to show the necessity of its issuance, which

 contemplates a particular and specific demonstration of fact as distinguished from

 stereotyped and conclusory statements.” In re Terra Int'l, Inc., 134 F.3d 302, 306 (5th

 Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)).

                                            4
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 5 of 9 PageID #: 608




        A party may withhold otherwise discoverable information based on privilege.

 Rule 26(b)(3)(A) outlines the attorney work product privilege, which protects from

 discovery “documents and tangible things that are prepared in anticipation of

 litigation or for trial by or for another party or its representative (including the other

 party's attorney, consultant, surety, indemnitor, insurer, or agent).” Fed. R. Civ. P.

 26(b)(3)(A). The work product privilege protects two categories of materials: ordinary

 work product and opinion work product, focusing on materials assembled and created

 in anticipation of litigation. Flex Energy, LLC v. St. Paul Surplus Lines Ins. Co., 6:09-

 CV-1815, 2011 WL 2434095, at *1 (W.D. La. June 13, 2011) (citing Conoco Inc. v. Boh

 Bros. Const. Co., 191 F.R.D. 107, 118 (W.D. La. July 10, 1998)).

        When a party claims privilege or otherwise seeks to protect trial-preparation

 materials, he must expressly make the claim and, in a privilege log, must “describe

 the nature of the documents, communications, or tangible things not produced or

 disclosed – and do so in a manner that, without revealing information itself privileged

 or protected, will enable other parties to assess the claim.” Evans v. Thomas, 6:19-

 CV-01485, 2020 WL 5876775, at *2 (W.D. La. Oct. 1, 2020) (citing Fed. R. Civ. P.

 26(b)(5)(A)).

        Privileged documents are not discoverable unless the party requesting them

 has shown that it has a “substantial need for the materials to prepare its case and

 cannot, without undue hardship, obtain their substantial equivalent by other means.”

 Fed. R. Civ. P. 26(b)(3)(ii).




                                             5
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 6 of 9 PageID #: 609




       B.     To the extent Hornsby seeks production of the remaining redacted
              portions of the claims file, Hornsby’s Motion to Compel (ECF No. 42) is
              denied in part.

       Hornsby asserts the discovery requests seek documents and information that

 will detail USAA’s actions relating to her bad faith allegations of failure to timely

 pay, sufficiently tender funds, or properly and promptly adjust the claim within the

 statutory time limits. ECF No. 42-1 at 10. Hornsby asserts USAA bears the burden

 of establishing the documents were obtained or prepared in anticipation of litigation

 and proving they are confidential. Id. at 10-11. Hornsby contends no attorney-client

 privilege exists as USAA admits it adjusted or handled the claim “in-house using its

 own employees.” Id. at 14, ECF No. 42-6 at 3. Regardless, Hornsby also argues that

 any privilege is qualified; she is in substantial need of the materials in preparation

 for her case; and she is unable to obtain the material by any other means without

 undue hardship. ECF No. 42-1 at 11.

       USAA represents that the claims notes and injury evaluations redacted from

 its production are privileged and confidential work product related to litigation

 strategy and concern notes made after litigation was filed. ECF No. 47 at 1. Hornsby

 does not identify specific interrogatories or requests for production that are

 inadequate. Id. at 2. USAA argues Hornsby vaguely identifies the “claim notes” and

 “injury summaries” that USAA redacted for privilege and/or work product. Id. USAA

 represents that it has produced all claims file material in its possession other than

 that which is redacted as privileged and/or work product. Id. at 3. USAA also shows

 that it already produced over 70 pages of unredacted claims file material, including



                                           6
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 7 of 9 PageID #: 610




 notes regarding injury evaluations and summaries and notes concerning tenders to

 Hornsby. ECF No. 47-4 at 1-75.

       USAA also produced a privilege log which includes identification of the

 document, the date created, the sender, the recipient, type of document, topic, and

 the asserted privilege. ECF No. 47-5 at 1-5. USAA argues it redacted only those

 claim notes made after October 21, 2019, when USAA was served with the lawsuit

 and began preparing its defense to the suit. ECF No. 47 at 3-4. Lastly, USAA shows

 production of mostly unredacted injury evaluations subsequent to litigation.

       A “simple assertion that an insured cannot otherwise prove her case of bad

 faith does not automatically permit an insured ‘to rummage through [the insurers']

 claims file.’” Dixie Mill Supply Co., Inc. v. Continental Cas. Co., 168 F.R.D. 554, 559

 (E.D. La. 7/10/ 1996) (citation omitted). Moreover, discovery of work product will be

 denied when the requesting party can obtain the desired information via deposition.

 In re International Systems and Controls Corp. Securities Litigation, 693 F.2d 1235,

 1240-1241 (5th Cir.1982) (“[T]he work product immunity protects only the documents

 themselves and not the underlying facts.”).

       The “reasonableness of the insurers' actions in a bad faith case can be proved

 by objective facts, which are not shielded from discovery and do not necessarily

 require the introduction of privileged communications at trial.” Dixie Mill Supply Co.,

 Inc. v. Continental Cas. Co., 168 F.R.D. 554, 559 (E.D. La. 1996). “To the extent any

 such factual material is in the claims file, it is discoverable.” Evans, 2020 WL

 5876775, at *3.



                                           7
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 8 of 9 PageID #: 611




        Here, USAA establishes it produced the factual material in its claims files with

 relatively few redactions made after litigation was filed. Hornsby fails to demonstrate

 a compelling need for either production or an in-camera inspection of the remaining

 redacted claims file materials.

        C.    Hornsby’s motion for expenses and attorney’s fees relating to her Motion
              to Compel (ECF No. 42) is denied.

        Hornsby seeks reasonable expenses and attorney’s fees incurred in the

 preparation and filing of her Motion to Compel (ECF No. 42). A court must award

 fees and costs if the motion is granted or if the requested discovery responses are

 provided after the motion is filed. Fed. R. Civ. P. 37(a)(5)(A). However, a court is not

 required to award fees and expenses if other circumstances make an award of

 expenses unjust. Fed. R. Civ. P. 37(a)(5)(A)(iii).

        Here, USAA was substantially justified in asserting that the remaining

 production was subject to privilege and/or work product. Therefore, an award of fees

 and expenses is unwarranted.

 III.   Conclusion

        Because USAA agreed to produce its claims handling guidance subject to a

 protective order which has been revised and to which Hornsby agrees; because the

 parties agree the 24 blank pages marked as confidential were originally blank and

 not redacted; and because Hornsby has not demonstrated a compelling need for either

 production or an in-camera inspection of the remaining redacted claims files;

        IT IS HEREBY ORDERED that Hornsby’s Motion to Compel (ECF No. 42) is

 DENIED IN PART AND DENIED IN PART AS MOOT. As to her request for

                                            8
Case 1:19-cv-01430-DCJ-JPM Document 50 Filed 04/01/21 Page 9 of 9 PageID #: 612




 production of the remaining redacted portions of the claims file from USAA, Hornby’s

 Motion to Compel (ECF No. 42) is DENIED IN PART. To the extent Hornsby seeks

 to compel production of USAA’s claims handling guidance and complete production

 of the 24 blank pages originally thought to be redactions, Hornsby’s Motion to Compel

 (ECF No. 42) is DENIED IN PART AS MOOT.

       IT IS FURTHER ORDERED that the proposed Protective Order (ECF No. 47-

 1) regarding production of USAA’s claims handling guidance be construed as an

 unopposed Motion for Protective Order and GRANTED. The Protective Order (ECF

 No. 47-1) itself will be signed and docketed separately.

       IT IS FURTHER ORDERED that Hornsby’s request for an award of expenses

 and attorney’s fees under Fed. R. Civ. P. 37(a)(5)(A) is DENIED.

       SIGNED on Thursday, April 1, 2021.



                                         __________________________________________
                                         JOSEPH H.L. PEREZ-MONTES
                                         UNITED STATES MAGISTRATE JUDGE




                                           9
